The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 20-24 are pending in this application. 
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argue on page 4 that Holden does not disclose in claim 1, a “request-approval process” to allow said electronic connections to be established.  The examiner notes that Holden discloses in [0042] that partners would gain access to the entire community by integrating once with the hub.  While Holden requires a partner, source, customer, etc. to gain access to the hub for integration through a particular site on the World Wide Web and integrating multiple entities into a unified system on the World Wide Web, the examiner does not contest that Holden does not explicitly disclose requesting approval in order to gain access to the hub device.  The examiner has introduced a secondary prior art Ravi.  Ravi discloses in [0034]-[0036] which discloses submitting a request for a device to gain access into the network device.  Therefore, it is clear that Holden and Ravi discloses the claimed invention where the initiation of connection to the common interface is by requesting approval by way of web services to a desired target business.
In response to applicant's argument on page 5 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Holden’s system is limited to one target business and would require multiple hubs to accommodate multiple target businesses) are not recited in the rejected claim(s).  The examiner specifically notes that the claims recite establishing electronic data communications between a target business (single) and a plurality of trading partners (multiple) and does not recite there are more than one target business in the claims.
In response to applicant's argument on page 5 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Holden’s system enables each of the trading partners connected to the hub to have access to all of the other trading partners connected to the hub to have access to all of the other trading partners connected to the hub) are not recited in the rejected claim(s).  The examiner specifically notes that the claims recited state that the business (company) is able to talk to multiple partners via a common interface through a single connection.  The claims to do not include/exclude if communication between partners is allowed/not allowed.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 21 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden (US 2002/0002579, hereinafter Holden) and in view of Ravi (US 2016/0094363, hereinafter Ravi).
With respect to claim 1, Holden discloses A system for establishing electronic data communications between target business and its trading partners each target business having at least one adapter defining its respective electronic connection parameters for establishing electronic communications with said trading partners, the system comprising:
a common interface for sending and receiving data disposed between a target business and a plurality of its trading partners ([0043]-[0045], web hub provides conduit for business-to-business commerce), said target business (fig. 4, [0042], E, company 10) and said trading partners  (fig. 4, [0042], P, partners 34a, 34b, 34c) connected to said interface (fig. 4, [0042], H, Hub 40, said common interface configured to enable said target business to store its connection parameters in said interface to enable all of its trading partners to connect to said interface using said connection parameters (fig. 4, [0042]-[0043], partners look to the hub to provide a source of integration standards (i.e., message format standards) so that said target business and said trading partners need only maintain a single connection to said interface to enable point-to-point connections between said target business and each of said plurality of its trading partners (fig. 4, [0042], each partner would gain access to the entire community by integrating once with the hub rather than with each partner individually), said interface including a searchable directory, searchable by said trading partners business ([0056]-[0060], searches and queries a database for necessary objects when a user enters the information on a form and submits it to the website);
(b) said common interface configured to enable initiation of a connection to said interface by a trading partner by requesting approval by way of web services to a desired target business ([0041]-[0045], web hub provides conduit for business-to-business commerce and integration for each partner to communicate to each other through the hub.);
(c) upon approval by said desired target company, said common interface is further configured to create and store said trading partners electronic connection parameters that are compatible with said electronic communication parameters of said target business stored in said interface to enable communications between said target business and its trading partners ([0028], [0042], fig. 4.  hub has one or more servers that provide message formats and open integration architecture that stores information to plurality of entities and integrate for all other companies to communicate with one another through the hub.  In order to integrate all companies through the hub, each partner would have to gain access to the hub).
While Holden discloses an approval to the common interface through World Wide Web services, Holden does not disclose, however Ravi discloses requesting approval; upon approval of said request by said desired target company, said common interface is further configured to create and store communication parameters ([0034]-[0036], requestor edge device is authorized to submit the services request relative to the activation parameters associated with the request edge device specified in the activation parameters.  Once it is authorized participant, it is able to start receiving instructions to establish network-based services).  Holden and Ravi are analogous art because they disclose business integration.
Therefore, it would have been obvious to one of ordinary skill before the invention was filed in incorporate the teachings of Holden’s hub service with requesting approval by way of web services to a desired target business as disclosed in Ravi in order to know if the request is authorized.  It would have been obvious to incorporate the teachings with one another to establish a more secure system by having authorized requests for network based communications.  

With respect to claim 2, Holden discloses, wherein said directory includes the name of said target business adapter ([0052]-[0060], ASP contains domain names to the services.  User searches and queries a database for necessary objects when a user enters the information on a form and submits it to the website for commerce-enabling services in the industry).

With respect to claim 3, Holden discloses said common interface is configured to receive a file layout of the trading partners files by way of web services ([0052]-[0060], the MSASP combines all information retrieved from the various company, suppliers, customers, partners into the hub which expresses itself on the web as a service).
With respect to claim 4, Holden discloses wherein interface includes documentation of the file to be sent to said new adapter ([0052]-[0060], the MSASP combines all information retrieved from the various company, suppliers, customers, partners into the hub which expresses itself on the web as a service to integrate the entire community with the hub one time rather than each partner individually).
With respect to claim 20, Holden discloses wherein said predetermined electronic connectivity parameters include data protocol ([0043]-[0045], XML message format standards, HTML). 
With respect to claim 21, Holden discloses wherein said predetermined electronic connectivity parameters include data format ([0043]-[0045], XML message format standards, HTML).
With respect to claim 23, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Holden for the same reasons identified in the rejection of claim 1.  In addition, Ravi discloses wherein said predetermined electronic connectivity parameters include notifications ([0038], exchange edge device can create a notification message to the request edge device that service is pending).
With respect to claim 24, Holden discloses a web interface to enable said trading partners to access said electronic common interface over the web (abstract, [0027], [0028], partners, providers, companies communicate with over another using a web hub).
Claims 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holden and Ravi and in view of Starkovich (US # 6,993,585, hereinafter Starkovich).
With respect to claim 22, Holden and Ravi does not clearly disclose wherein said predetermined electronic connectivity parameters include file size.
In the same field of endeavor, Starkovich wherein said predetermined electronic connectivity parameters include file size (Col. 9, lines 57-65, input parameter includes the size and type of each input parameter.  Holden, Ravi and Starkovich are analogous art because they disclose utilizing a common gateway.  
Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was filed to incorporate the library of Holden and Ravi with wherein said predetermined electronic connectivity parameters include file size as disclosed in Starkovich in order to know what parameters are needed to communicate with the transaction process.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to create a more efficient system by knowing what parameters are needed for the common gateway.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443